Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection is applied below in light of Applicant’s amendments made to independent claims 1 and 12, including subject matter of a previously withdrawn claim set (claim 18), thus altering the scope of the claimed invention. This final rejection is issued herein as necessitated by amendment. 
Examiner notes that Applicant did not respond or acknowledge the previous note regarding the status of the application as a Continuation versus a Continuation in Part. The following is reiterated below. 
Priority
This application claims priority as a Continuation of prior Application No.15/590,486, filed 5/09/2017, and adds disclosure not presented in the prior application nor the provisional application from which the prior application claimed priority therefrom. According to MPEP 201.07, the “disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application”. 
The disclosure of the present application which would constitute new subject matter is:
Figures 9-16 and Specification Pages 8-12, filed 2/12/2019, of the present application. The subject matter is directed towards additional embodiments of elements which are not sufficiently supported by the original specification, including a chainsaw blade sharpener attachment, additional features of an adjustable guide plate, a collapsible upright support, additional holes in the clamps, and an embodiment wherein the sleeve is used as a pocket knife sleeve. 
According to MPEP 602.05, “if the examiner determines that the continuation or divisional application contains new matter relative to the prior application, the examiner should so notify the applicant in the next Office action and indicate that the application should be redesignated as a continuation-in-part”. Applicant is hereby notified that the status of the application should be redesignated. 
	This application is being treated as a CON of the parent application and as a result the specification is objected to for containing new subject matter. If Applicant were to redesignate the application as a CIP, the new subject matter within the specification may be entered (i.e. not considered new matter). 
Election/Restrictions
Claim 18, now cancelled, was previously withdrawn as a result of an oral requirement made via telephone on 2/4/2022. However, after electing claims 1-17, Applicant amended the application to cancel the subject matter of claim 18 and incorporate the cancelled subject matter into elected claims 1 and 12. Claims 1 and 12 now include language which specifically requires the particulars of the subcombination of previous claim 18.  Given that the combination of elements recited in claims 1 and 12, i.e. a knife sharpening device in combination with a sleeve for receiving a blade, reflects the particulars of the previously identified subcombination, the previous restriction requirement between inventions is withdrawn. 
Election by Original Presentation
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 19 is a method for repeatable replacement of a blade in a locking position, wherein the body of the claimed invention is directed towards the process of making the clamp apparatus, including heating polymer material. The apparatus of claims 1-12 can be made by another materially different process, such as injection molding or 3D printing. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lower guide member 39.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification filed on 2/12/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, not previously contained within the parent Application.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Figures 9-16 and Specification Pages 8-12, filed 2/12/2019, of the present application. The subject matter is directed towards additional embodiments of elements which are not sufficiently supported by the original specification, including a chainsaw blade sharpener attachment, additional features of an adjustable guide plate, a collapsible upright support, additional holes in the clamps, and an embodiment wherein the sleeve is used as a pocket knife sleeve. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,201,884 in view of Schwartz (US 20110177764).
U.S. Patent 10,201,884 in view of Schwartz
Instant Application 16/273,912
Claim 1: 

A knife sharpening device comprising: 

a knife clamp member that includes first and second clamping members,
a guide member that includes an upper guide member and a lower guide member,
a base member, and

a sleeve member that defines a slit contoured for frictionally receiving a knife having a blade,

wherein Schwartz, as applied to the prior art rejection below teaches that the first and second clamping boots (28/30) have surface features which selectively mate with a blade for restricting rocking and sliding movement, see at least  [0026], [0029].
One would be motivated to combine the teachings of Schwartz into the invention of patent ‘884 to ensure a firm grip of the knife in the sleeve.
said first clamping member having a distal end that includes at least one aperture that mates with at least an equal number of protrusions on said sleeve member such that said sleeve member is selectively received between the first and second clamping members and fixedly secured with at least one tightening screw
Wherein the protrusions and of the sleeve member is a surface feature that mates with the clamp assembly, i.e. a second portion as claimed in the instant application. 
Claim 1:

A blade sharpening device comprising: 

a clamp, 


a guide, 
an upright support, 

a base, and 

a removable sleeve that defines a slit for receiving a portion of a blade or blade handle, said sleeve- being configured such that: 
a first portion of the sleeve contacting the blade or blade handle is selectively mated through at least one surface feature of the blade or blade handle so that the sleeve receives in the blade or blade handle at a repeatable position and location in the sleeve, and



a second portion of the sleeve contacting the blade or blade handle is selectively mated to the clamp through at least one surface feature of the clamp so that the clamp removably receives the sleeve at a repeatable position on the clamp. 

Claim 1. 
A knife sharpening device comprising 
a knife clamp member that includes first and second clamping members,
a guide member that includes an upper guide member and a lower guide member,
a base member, and

a sleeve member that defines a slit contoured for frictionally receiving a knife having a blade,

said first clamping member having a distal end that includes at least one aperture that mates with at least an equal number of protrusions on said sleeve member such that said sleeve member is selectively received between the first and second clamping members and fixedly secured with at least one tightening screw, and 
and wherein said second clamping member defines a second length that extends from a distal end of the second clamping member and extends through an open slot disposed in a lower surface of said ledge such that an opposite end of said second clamping member abuts a frontal surface of the guide member,
and wherein said opposite end of said second clamping member is appropriately attached to said ledge such that said second clamping member is fixed to said guide member and said first clamping member configured to tighten to said second clamping member 


wherein Schwartz, as applied to the prior art rejection below teaches that the first and second clamping boots (28/30) have surface features which selectively mate with a blade for restricting rocking and sliding movement, see at least  [0026], [0029].
One would be motivated to combine the teachings of Schwartz into the invention of patent ‘884 to ensure a firm grip of the knife in the sleeve.

(repeating limitation of claim 1 for clarity)
said first clamping member having a distal end that includes at least one aperture that mates with at least an equal number of protrusions on said sleeve member such that said sleeve member is selectively received between the first and second clamping members and fixedly secured with at least one tightening screw
Wherein the protrusions and of the sleeve member is a surface feature that mates with the clamp assembly, i.e. a second portion as claimed in the instant application.
Claim 12. 
A blade sharpening device comprising:
a blade clamp,


a guide,
an upright support,

a base, and

a sleeve that defines a slit contoured for frictionally receiving a knife having a blade, wherein: 

said blade clamp is configured to clamp said sleeve when the blade is fixedly secured therein, 







wherein said blade clamp defines a length that extends from a distal end of the blade clamp and extends such that an opposite end of said blade clamp abuts a frontal surface of the guide, and 




wherein said opposite end of said blade clamp is attached to said guide such that said blade clamp is fixed to said guide and to tighten to a second clamping member,





a first portion of the sleeve contacting the blade or blade handle is selectively mated through at least one surface feature of the blade or blade handle so that the sleeve receives in the blade or blade handle at a repeatable position and location in the sleeve, and






a second portion of the sleeve contacting the blade or blade handle is selectively mated to the clamp through at least one surface feature of the clamp so that the clamp removably receives the sleeve at a repeatable position on the clamp.



Claim Objections
Claims 1, 2, 8-10, 13, and 14 are objected to because of the following informalities: 
Regarding claim 1, please delete the “-“ symbol in the limitation reciting “said sleeve-being configured”. 
Regarding claim 8, please delete the “-“ symbol in the limitation reciting “in at least -two”. 
Please amend the claims to reflect consistent claim language. For example: 
claim 2 recites ‘said sleeve member’, wherein independent claim 1 recites ‘sleeve’. 
claim 9 recites ‘said guide member’, wherein independent claim 1 recites ‘a guide’; please amend ‘said guide member’ to read ‘said guide’ and amend ‘said base member’ to read ‘said base’. 
claim 10 recites ‘said base member’, wherein independent claim 1 recites ‘a base’. Please amend ‘said base member’ to read ‘said base’. 
claim 13 recites ‘said sleeve member’, wherein independent claim 12 recites ‘a sleeve’; 
claim 14 recites ‘said knife clamp member’, wherein claim 12 recites ‘a blade clamp’. Claim 14 also recites ‘said guide member’, wherein independent claim 12 recites ‘a guide’. Please amend to reflect consistent claim language.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the first and second clamping members are structures of the recited ‘clamp’ in claim 1. Please provide a narrowing statement correlating the elements, i.e. wherein the clamp comprises a first clamping member and a second clamping member. For the purposes of examination, the second clamping member is considered a subcomponent of the clamp.
Regarding claim 3, ‘said second clamping member’ and ‘said ledge’ do not have antecedent basis. There is no previous recitation of a second clamping member, or a ledge, in the scope of claim 3. 
Regarding claim 4, ‘said opposite end of said second clamping member’ does not have antecedent basis. There is no previous recitation of a second clamping member, or the ends of a second clamping member, in the scope of claim 4.
Regarding claim 5, ‘said first clamping member’ and ‘said second clamping member’ do not have antecedent basis. Claim 2 recites ‘a first clamping member’ and ‘a second clamping member’, however, claim 5 depends from claim 1. Claim 7 inherits the rejection of claim 5. 
Regarding claim 8, ‘each of said apertures…’ does not have antecedent basis. Within the scope of claim 8, the apertures which have antecedent basis are the thumb screw aperture of claim 7 and the aperture of claim 5; however, these apertures are not arranged in a column formation, nor do the quantity of apertures required by claim 8 reflect the existing antecedently established apertures. When consulting with the specification, the columns of apertures appear to be apertures (45); see page 5. This structure is not reflected within the present claims, thus it is unclear what the indented claim structure is. Examiner recommends amending the claims to reflect Applicant’s intent. For the purposes of examination, the claims are being interpreted to impart the structure as currently recited, i.e. narrowing the apertures as of claims 5 and 7.
Regarding claim 12, the limitation reciting ‘wherein said opposite end of said blade clamp is attached to said guide such that said blade clamp is fixed to said guide and to tighten to a second clamping member’ renders the scope of the claims indefinite because it is not clear if the second clamping member is a structure of the blade clamp, or if the second clamping member is independent of the blade clamp. For the purposes of examination, the second clamping member is considered a subcomponent of the clamp. 
Regarding claim 14, “said knife clamp member” does not have antecedent basis. It is not clear what structure is being narrowed. For the purposes of examination, examiner is interpreting the claim to narrow the blade clamp of claim 12. 
Regarding claim 17, the limitation reciting “wherein each aperture in at least two (2) columns of apertures” renders the scope of the claim indefinite because it is unclear what structure is being imparted. There are no apertures recited in the scope of claim 12, from which claim 17 depends. The interpretation and prior art rejection as applied to claim 8 is reflected in claim 17, addressed below. 
	The dependent claims inherit the 112(b) rejections as applied above, and are additionally rejected herein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2011/0177764) in view of Nakoff (US 20110177769).
Regarding claim 1, Schwartz discloses a blade sharpening device (see Abstract) comprising: 
a clamp (clamp comprising members 10 and 12,see Figure 2), 
a guide (38), 
an upright support (40), 
a removable sleeve  that defines a slit for receiving a portion of a blade or blade handle (wherein clamping boots 28, 30 form a sleeve that surrounds a blade, wherein the clamping boots 28, 38 form a slit therebetween; see also [0035] regarding a knife receiving cavity), said sleeve- being configured such that: 
a first portion of the sleeve contacting the blade or blade handle is selectively mated through at least one surface feature of the blade or blade handle so that the sleeve receives in the blade or blade handle at a repeatable position and location in the sleeve (see Abstract:  first and second clamping boots have respective first and second clamping faces adapted to engage the knife blade when the clamping members are in the clamping engagement with the knife blade. At least one of the clamping faces has a blade-conforming contour that substantially conforms to a surface contour of the knife blade and restrains the knife blade against rocking during sharpening; see also [0026] regarding structural features provided to assist in gripping/holding a knife and simultaneously restrict sliding or rocking the knife; i.e. the surfaces of the clamping boots which contact the blade include a surface feature for performing the claimed function), and
a second portion of the sleeve contacting the blade or blade handle is selectively mated to the clamp through at least one surface feature of the clamp so that the clamp removably receives the sleeve at a repeatable position on the clamp (please see Figures 4-7 and [0029] regarding the surface features of the clamping boots designed to mate with the respective clamping members, i.e. the back surfaces of the clamping boots 28, 30, which form a sleeve, include a surface feature for mating with the jaws 22/24 of the clamping members 10/12 at a repeatable position). 
	However, Schwartz does not explicitly teach that the apparatus includes a base. However, from the same or similar field of endeavor, Nakoff teaches a blade sharpening assembly (Figure 3) including two clamping members (24, 37), which are supported by a base (see supporting device 53 and support member 24, Figures 12, 13, and 15; see also [0024]).
	Both Nakoff and Schwartz employ a clamping element for gripping a knife, provided with upper and lower guide elements which include apertures for receiving a guide rod of a sharpening stone; see at least Figure 1 of Schwartz and Figure 15 of Nakoff. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schwartz to include teachings of Nakoff, i.e. a supporting member and handle in combination with the sharpening assembly. One would be motivated to do so because the support elements as taught by Figure 15 of Nakoff not only permits a simple hand held arrangement, but also may be used to attach to a support surface such as a bench or table; see [0024] of Nakoff. This configuration is beneficial to users when balancing the sharpening assembly, providing both a gripping area and a structure for fixedly mounting the assembly. 
Regarding claim 12, Schwartz discloses a blade sharpening device (see Abstract) comprising:
a blade clamp (clamp comprising members 10 and 12,see Figure 2),
a guide (38),
an upright support (2, 44),
a sleeve that defines a slit contoured for frictionally receiving a knife having a blade (wherein clamping boots 28, 30 form a sleeve that surrounds a blade, wherein the clamping boots 28, 38 form a slit therebetween; see also [0035] regarding a knife receiving cavity), wherein: 
said blade clamp is configured to clamp said sleeve when the blade is fixedly secured therein (see Figures 2 and 3 regarding the sleeve components 28, 30 being clamped by clamping members 10, 12, while the blade is fixed therein), 
wherein said blade clamp defines a length that extends from a distal end of the blade clamp and extends such that an opposite end of said blade clamp abuts a frontal surface of the guide (wherein the blade clamp extends along the axis 26, i.e. therein lies opposing ends, wherein there is an abutting corner between the front surface of guide 38 and the clamping elements 10/12, see Figures 5, 15, and 16), and 
wherein said opposite end of said blade clamp (10/12) is attached to said guide (38) such that said blade clamp is fixed to said guide and to tighten to a second clamping member (wherein the clamping elements 10/12 are fixedly attached to the guide 38 via the abutment corner between elements 10 and 38, wherein the clamp may tighten first clamping element 10 to second clamping element 12 by at least fasteners 14 and 18),
a first portion of the sleeve contacting the blade or blade handle is selectively mated through at least one surface feature of the blade or blade handle so that the sleeve receives in the blade or blade handle at a repeatable position and location in the sleeve (see Abstract:  first and second clamping boots have respective first and second clamping faces adapted to engage the knife blade when the clamping members are in the clamping engagement with the knife blade. At least one of the clamping faces has a blade-conforming contour that substantially conforms to a surface contour of the knife blade and restrains the knife blade against rocking during sharpening; see also [0026] regarding structural features provided to assist in gripping/holding a knife and simultaneously restrict sliding or rocking the knife; i.e. the surfaces of the clamping boots which contact the blade include a surface feature for performing the claimed function), and
a second portion of the sleeve contacting the blade or blade handle is selectively mated to the clamp through at least one surface feature of the clamp so that the clamp removably receives the sleeve at a repeatable position on the clamp (please see Figures 4-7 and [0029] regarding the surface features of the clamping boots designed to mate with the respective clamping members, i.e. the back surfaces of the clamping boots 28, 30, which form a sleeve, include a surface feature for mating with the jaws 22/24 of the clamping members 10/12 at a repeatable position).
However, Schwartz does not explicitly teach that the apparatus includes a base. However, from the same or similar field of endeavor, Nakoff teaches a blade sharpening assembly (Figure 3) including two clamping members (24, 37), which are supported by a base (see supporting device 53 and support member 24, Figures 12, 13, and 15; see also [0024]).
	Both Nakoff and Schwartz employ a clamping element for gripping a knife, provided with upper and lower guide elements which include apertures for receiving a guide rod of a sharpening stone; see at least Figure 1 of Schwartz and Figure 15 of Nakoff. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schwartz to include teachings of Nakoff, i.e. a supporting member and handle in combination with the sharpening assembly. One would be motivated to do so because the support elements as taught by Figure 15 of Nakoff not only permits a simple hand held arrangement, but also may be used to attach to a support surface such as a bench or table; see [0024] of Nakoff. This configuration is beneficial to users when balancing the sharpening assembly, providing both a gripping area and a structure for fixedly mounting the assembly. 
Regarding claims 2 and 13, Schartz as modified by Nakoff teaches the invention as applied above, and further teaches wherein said sleeve member (Schwartz: element comprising the combination of boots 28, 30) defines first and second upper protrusions (54, Figure 7) that are received in corresponding first and second apertures (52) disposed on a distal end of a first clamping member (10/12), and a single protrusion downwardly projecting through a corresponding third aperture disposed on a distal end of a second clamping member ([0029]: the jaws 22/24 of the clamping members 10/12 are constructed with one or more clamping member openings 52; the one or more clamping member openings 52 are designed to receive one or more projections 54 formed on a base 55 of the clamping boots 28/30, thereby allowing the clamping boots to be mounted to the clamping members 10/12, i.e. therein exists at least three apertures for mating with the respective projections 54 on first and second clamping members; see also [0030]).
Regarding claim 3, Schartz as modified by Nakoff teaches the invention as applied to claim 1 above, and further teaches wherein a clamping screw (Schwartz: screw 14) vertically extends through a clamp aperture disposed in an opposite end of said second clamping member and is threadably received in a clamp bore disposed in said ledge (wherein there are two apertures or bores, i.e. elements 16 and 17, which threadably receive screw 14; wherein there is a first clamping member 10 and a second clamping member 12).
Regarding claim 4, Schartz as modified by Nakoff teaches the invention as applied to claim 1 above, and further teaches wherein a clamping screw (Schwartz: screw 14) vertically extends through a clamp aperture disposed in a ledge and is threadably received in a bore disposed in said opposite end of said second clamping member (main screw 14 extends through an aperture 16 in the clamping member 10 and is threadably received in a tapped bore 17 of the clamping member 12; wherein the aperture 14 is in the front half of the clamping members, i.e. a front ledge; see [0025]).
Regarding claim 5, Schartz as modified by Nakoff teaches the invention as applied to claim 1 above, and further teaches wherein at least one tightening screw (Schwartz: see screw 14) passes through an aperture in said first clamping member and are threadably received in a bore disposed in said second clamping member (Schwartz [0025]: main screw 14 extends through an aperture 16 in the clamping member 10 and is threadably received in a tapped bore 17 of the clamping member 12).
Regarding claim 6, Schartz as modified by Nakoff teaches the invention as applied to claim 5 above, and further teaches further defining a longitudinal axis (axis defined by axis 26, see Figures 2 and 3 of Schwartz), and wherein said at least one tightening screw (14) is perpendicular to said longitudinal axis (wherein the screw 14 is perpendicular to axis 26).
Regarding claim 7, Schartz as modified by Nakoff teaches the invention as applied to claim 6 above, and further teaches a thumb screw (Schwartz: see thumb screw 18, Figures 2 and 3) that vertically extends through a thumb screw aperture in said first clamping member and threadably received in a tapped bore of said second clamping member (please refer to tapped bore 20, which threadably receives the thumb screw 18, as well as dimple/depression 21; please also refer to clamping members 10, 12; see Figs 2 and 3 and [0025]).
Regarding claim 8, Schartz as modified by Nakoff teaches the invention as applied to claim 7 above, and further teaches wherein each of said apertures in at least -two (2) columns of apertures have straight upper and lower sides and rounded ends (wherein the apertures 16, 20, shown in Figure 4 of Schwartz, are provided in two columns, i.e. the two axes of each aperture 16, 20; wherein each aperture has flat upper and lower surfaces, wherein the ends of the apertures form a circle, i.e. a rounded end).
Regarding claim 9, Schartz as modified by Nakoff teaches the invention as applied to claim 8 above, and further teaches wherein said guide member (Schwartz: 38) is seated on the upright support (Schwartz: 40; see Figure 2) and joined with said base member (Nakoff: see support member supporting device 53 shown in Figure 15, described in [0024]) using a base screw (see threaded member 56) that is threadably received in a lower bore (threaded opening 58) disposed at a lower most end of a lower guide member (wherein handle 50 has a threaded opening 58 on its lower most side, which joins with the clamping assembly of Schwartz; wherein the combination of Nakoff into the invention of Schwartz teaches the claimed invention).
Regarding claim 10, Schartz as modified by Nakoff teaches the invention as applied to claim 8 above, and further teaches wherein said base member defines a notch sized and shaped for releasably receiving a defined end disposed at a lower most end of a lower guide member (Nakoff: wherein device 53 includes a base plate provided with a set of openings 55 for securing such plate member to a support surface using fasteners, and also includes a threaded member 56 for coupling with the threaded opening 58, see [0024]).
Regarding claim 11, Schartz as modified by Nakoff teaches the invention as applied to claim 10 above, and further teaches wherein said defined end of said lower guide member (50) includes a catch that aligns with a defined lower portion of said notch (Nakoff: wherein the space defined by openings 55 aligns with both the base plate 54, member 57, and the bottom of handle 50; see Figures 12, 13, and 15).
Regarding claim 14, Schartz as modified by Nakoff teaches the invention as applied to claim 12 above, and further teaches wherein said guide member (Schwartz: 38/40) includes an upper guide member (38) and a lower guide member (40), and wherein said upper guide member upwardly extends from said knife clamp member and said lower guide member downwardly extends from said knife clamp member (wherein upper guide member 38 extends in one direction relative to the axis 26 of the clamp, and wherein lower guide member 40 extends in an opposite direction; see Figure 1).
Regarding claim 15, Schartz as modified by Nakoff teaches the invention as applied to claim 12 above, and further teaches wherein a clamping screw (Schwartz: screw 14) vertically extends through a clamp aperture disposed in an opposite end of said second clamping member and is threadably received in a clamp bore disposed in a ledge (wherein there are two apertures or bores, i.e. elements 16 and 17, which threadably receive screw 14; wherein there is a first clamping member 10 and a second clamping member 12).
Regarding claim 16, Schartz as modified by Nakoff teaches the invention as applied to claim 12 above, and further teaches wherein a clamping screw (Schwartz: screw 14) vertically extends through a clamp aperture disposed in a ledge and is threadably received in a bore disposed in an opposite end of said second clamping member (main screw 14 extends through an aperture 16 in the clamping member 10 and is threadably received in a tapped bore 17 of the clamping member 12; wherein the aperture 14 is in the front half of the clamping members, i.e. a front ledge; see [0025]).
Regarding claim 17, Schartz as modified by Nakoff teaches the invention as applied to claim 12 above, and further teaches wherein each aperture in at least two (2) columns of apertures have straight upper and lower sides and rounded ends (wherein the apertures 16, 20, shown in Figure 4 of Schwartz, are provided in two columns, i.e. the two axes of each aperture 16, 20; wherein each aperture has flat upper and lower surfaces, wherein the ends of the apertures form a circle, i.e. a rounded end).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723